DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 5/14/2020, 7/16/2020, and 7/08/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verschuere et al., US 2004/0142135 (“Verschuere”).
Regarding claims 1 and 8, Verschuere discloses a hose formed from a laminate comprising a crosslinked fluoroelastomer layer and a non-fluoropolymer resin layer wherein the crosslinked fluoroelastomer layer is formed from a fluoroelastomer resin composition comprising a peroxide-crosslinkable fluoroelastomer resin and from 0.5 to 10 wt% relative to the amount fluoroelastomer resin of a hydrotalcite compound [abstract, 0001, 0009, 0014-0017, 0046].  The non-fluoropolymer layer may be formed from, inter alia, a silicone rubber [0046]. 
The crosslinked fluoroelastomer layer and the non-fluoropolymer layer formed from silicone rubber respectively read on the claimed crosslinked fluoroelastomer layer and rubber layer comprising silicone rubber.  The range of amounts of hydrotalcite taught by Verschuere read on the claimed range of amounts. While Verschuere does not explicitly teach that the disclosed tube is an air management component, the Examiner contends that given that essentially any tube can intrinsically serve to direct the flow of air, the tube disclosed by Verschuere reads on the air management component as claimed.
Regarding claims 3 and 4, Verschuere teaches that the hydrotalcite component of the fluoroelastomer layer may be of the formula Mg4.5Al2(OH)13CO3•3.5H2O or Mg4Al2(OH)12CO3•3.5H2O [0015] which read on the claimed hydrotalcite compound.
Regarding claim 7, the fluoroelastomer layer is formed from a composition comprising a peroxide-crosslinkable fluoroelastomer and a hydrotalcite which reads on the claimed composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gool et al., EP 3135477 A1 (“Van Gool”)(copy provided herewith).
Regarding claims 1 and 8, Van Gool discloses a turbocharger hose formed from a laminate material comprising a first layer comprising a peroxide-curable or cured fluoroelastomer and a second layer comprising a silicone rubber [abstract, 0001, 0004, 0005, 0011, 0016, 0024, 0027, 0041, 0048].  The first layer may additionally comprise from 6 to 25 parts by weight relative to 100 weight parts of fluoroelastomer of a hydrotalcite [0038].  The first and second layers of the turbocharger hose disclosed by Van Gool respectively read on the claimed crosslinked fluoroelastomer layer and rubber layer comprising silicone rubber.  The hydrotalcite in the composition of the first layer reads on the claimed hydrotalcite.  The range of amounts of hydrotalcite taught by Van Gool overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Regarding claim 6, the turbocharger hose taught by Van Gool reads on the claimed turbocharger hose.
Regarding claim 7, the composition from which the first layer of the disclosed turbocharger hose reads on the claimed composition.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2012/0073696 to Terada et al. – discloses a multilayer turbocharger or EGR hose comprising a fluoroelastomer layer (A) formed from a peroxide-crosslinked fluoroelastomer composition [abstract, 0002, 0003, 0020, 0022, 0024-0026, 0088-0091, 0194, 0195, 0200, 0201].  The composition of the fluoroelastomer layer comprises from 0.01 to 10 parts by weight relative to 100 weight parts of fluoroelastomer of an acid acceptor which may be, inter alia, hydrotalcite [0176, 0177].

· US 2003/0049399 to Noguchi et al. – discloses a hose formed from a laminate material comprising a rubber layer (1) and a rubber layer (2) wherein rubber layer (1) is formed from a composition (A) comprising a peroxide-cured fluoroelastomer and rubber layer (2) is formed from a rubber material which may be a silicone rubber [abstract, 0001, 0008-0010, 0021, 0028, 0040-0042].  The rubber composition may comprise a hydrotalcite [0024].

· US 6,467,509 to Lio et al. – discloses a multilayer hose comprising a rubber layer and fluororesin layer wherein the rubber layer may be formed from, inter alia, a silicone rubber (abstract, col. 1 lines 7-12, col. 2 lines 36-50, col. 5 lines 4-16, col. 6 lines 18-29). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782